DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 17/022,743 filed on 9/16/2020.

Examiner's Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a mobile device logs in to an authorization server, via a mobile device network communication interface, over a secondary network. The mobile device receives, via an image sensor, over a light communication band, a respective verification code. In response to logging in to the authorization server and receiving the respective verification code, the mobile device transmits, via the mobile device network communication interface over the secondary network, the respective verification code to the authorization server. In response to transmitting the respective verification code to the authorization server, the mobile device obtains, via the mobile device network communication interface over the secondary network, an authentication approval to control a plurality of RF nodes over a local wireless communication network. 

The closest prior art, are Knibbe et al. (US 2018/0018473 A1), Ryan et al. (US 2015/0147067 A1), Balwani (US 2014/0317005 A1) and Mueller et al. (US 2016/0254864 A1)  in which, Knibbe disclose a system and methods for providing conditional access to indoor location information in a system comprising a mobile device, a positioning webservice and an authorization authority, the method comprising: the mobile device performing the steps of: transmitting license information to the authorization authority and transmitting a request for indoor location information to the positioning webservice, the request comprising a request-location-estimate corresponding to a location estimate of the mobile device at the time of making the request, the authorization authority performing the steps of: receiving the license information, verifying whether the license information authorizes access to indoor location information by the mobile device, issuing a secure proof, verifiable by the positioning webservice upon successful verification, the secure proof indicating that the license information authorizes access to indoor location information by the mobile device for an authorized region; the positioning webservice performing the steps of: receiving the request for indoor location information and the secure proof; verifying whether the secure proof authorizes the transmission of indoor location information to the mobile device for the request-location-estimate; and upon successful verification sending indoor location information for the request-location-estimate to the mobile device; and in which  Ryan teaches a light source emits a modulated light, and a radio-frequency transceiver disposed therewith emits a radio-frequency signal. A mobile device may receive either or both signals and determine its position based thereon. The light and radio-frequency sources may be disposed in node in a network of said sources, and the nodes may communicate via the radio-frequency transceivers; and in which Balwani teaches a transported material may be a biological material, such as a biological sample. Material is only transferred to a courier having a unique, single-use authorization code. Authorization codes are provided to a courier only upon arrival at a proper location and at a designated time. Courier identification or code confirmation or authorization may also be required. Identification or other confirmation regarding a custodian, material to be transferred, or both, may be required. Courier images, custodian images, or both, may be required. An authorization code may include a bar code, a number, a letter, or other symbol or code. An authorization code, an image, route information, and other information may be communicated by cell-phone, WiFi, Bluetooth, or other link. Transport containers with temperature sensors and communication links, and storage containers with light sensors, memory, and communication links are provided; and in which Mueller teaches a Light Emitting Diode (LED) based illumination device authenticates a mobile electronics device on a lighting communications network. The mobile electronic device may request a communications link on the lighting communications network and detect modulated illumination light emitted from the LED based illumination device. The modulated light may include an optical code. The mobile electronic device may determine the optical code from the modulated illumination light and communicate an indication of the optical code to the LED based illumination device. The LED based illumination device may determine if the indication of the optical code is correct and provide, in response, a communication link to the mobile electronics device on the lighting communications network.

However, none of Knibbe et al. (US 2018/0018473 A1), Ryan et al. (US 2015/0147067 A1), Balwani (US 2014/0317005 A1) and Mueller et al. (US 2016/0254864 A1), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 16.  For example, none of the cited prior art teaches or suggest the steps of Claim 1: a plurality of radio frequency (RF) nodes located within a respective physical site of a plurality of physical sites, wherein a respective RF node includes: an RF node network communication interface configured for RF communication over a local wireless communication network; an optical wireless communication interface, including: a light source to emit light, and a light modulator coupled to the light source to modulate the emitted light from the light source for light communication over a light communication band; an RF node processor coupled to control the optical wireless communication interface and coupled to communicate via the RF node network communication interface; an RF node memory coupled to the RF node processor and including a respective verification code associated with the respective physical site, wherein the respective verification code verifies a physical location of the mobile device is within the respective physical site and within a short range of the respective RF node; and RF node programming in the RF node memory, wherein execution of the RF node programming by the RF node processor of the respective RF node configures the respective RF node to implement functions, including functions to: control the light source via the light modulator, to modulate the emitted light to transmit over the light communication band the respective physical site verification code; a mobile device, comprising: a mobile device network communication interface, configured for wireless communication over the local wireless communication network, a secondary network, or both the local wireless communication network and the secondary network; an image sensor, configured to receive the light communication over the light communication band; a mobile device processor coupled to control the image sensor and coupled to communicate via the mobile device network communication interface; a mobile device memory coupled to the device processor; and mobile device verification programming in the device memory, wherein execution of the mobile device verification programming by the device processor of the mobile device configures the mobile device to implement functions, including functions to: log in to an authorization server, via the mobile device network communication interface, over the secondary network; receive, via the image sensor, over the light communication band, the respective verification code; in response to logging in to the authorization server and receiving the respective verification code, transmit, via the mobile device network communication interface over the secondary network, the respective verification code to the authorization server; in response to transmitting the respective verification code to the authorization server, obtain, via the mobile device network communication interface over the secondary network, an authentication approval to control the plurality of RF nodes over the local wireless communication network; none of the cited prior art teaches or suggest the steps of Claim 16: a plurality of radio frequency (RF) nodes located within a respective physical site of a plurality of physical sites, wherein a respective RF node includes: an RF node network communication interface configured for RF communication over a local wireless communication network; a short range wireless communication interface, for wireless communication over: (i) a visible light communication band, (ii) an infrared light communication band, or (iii) an ultrasonic communication band; an RF node processor coupled to control the short range wireless communication interface and coupled to communicate via the RF node network communication interface; an RF node memory coupled to the RF node processor and including a respective verification code associated with the respective physical site, wherein the respective verification code verifies a physical location of the mobile device is within the respective physical site and within a short range of the respective node; and RF node programming in the node memory, wherein execution of the RF node programming by the RF node processor of the respective RF node configures the respective RF node to implement functions, including functions to: control the short range wireless communication interface, to wirelessly transmit over the visible light communication band, the infrared light communication band, or the ultrasonic communication band, the respective physical site verification code; a mobile device, comprising: a mobile device network communication interface, configured for wireless communication over the local wireless communication network, a secondary network, or both the local wireless communication network and the secondary network; a mobile device wireless communication sensor, configured to receive the visible light communication over the visible light communication band, infrared light communication over the infrared light communication band, or ultrasonic communication over the ultrasonic communication band from the short range wireless communication interface; a mobile device processor coupled to control the mobile device wireless communication sensor and coupled to communicate via the mobile device network communication interface; a mobile device memory coupled to the mobile device processor; and mobile device verification programming in the device memory, wherein execution of the mobile device verification programming by the device processor of the mobile device configures the mobile device to implement functions, including functions to: log in to an authorization server, via the mobile device network communication interface, over the secondary network; receive, via the mobile device wireless communication sensor, from the short range wireless communication interface, the respective verification code; in response to logging in to the authorization server and receiving the respective verification code, transmit, via the mobile device network communication interface over the secondary network, the respective verification code to the authorization server; in response to transmitting the respective verification code to the authorization server, obtain, via the mobile device network communication interface over the secondary network, an authentication approval to control the plurality of RF nodes over the local wireless communication network.

Therefore, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439